Citation Nr: 0807723	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for 
bilateral pes planus, and if so, entitlement to that benefit.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to find that new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim of service connection for bilateral 
pes planus.

Service connection for bilateral pes planus was previously 
denied in a February 1988 rating decision and upheld in a 
January 1989 Board decision.  Upon a request to reopen, the 
claim was again denied in a November 1993 rating decision 
with a finding that no new and material evidence had been 
received to reopen the previously denied claim.  The veteran 
did not appeal the November 1993 decision.  Before the Board 
may consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim of 
service connection for bilateral pes planus.  

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for 
bilateral pes planus in February 1988 and was confirmed in a 
January 1989 Board decision.  

3.  In November 1993, the RO declined to find that new and 
material evidence had been received to reopen the veteran's 
previously denied claim of service connection for bilateral 
pes planus.  The veteran was notified of the decision and of 
his appellate rights, but did not appeal the denial.

4.  Since November 1993, new and material has been received 
to reopen the veteran's previously denied claim of service 
connection for bilateral pes planus.  


CONCLUSION OF LAW

Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In November 1993, the RO declined to reopen the veteran's 
previously denied claim of service connection for bilateral 
pes planus finding new and material had not been received to 
reopen the claim.  The veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Pursuant to an application submitted in August 2003, the 
veteran seeks to reopen his previously denied claim of 
service connection for bilateral pes planus.  Generally, 
where prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1993 
rating decision included the veteran's service medical 
records (SMRs) and a statement from the veteran.  

Since the November 1993 final decision, the evidence of 
record includes, numerous statements from the veteran, an 
undated letter from the veteran's podiatrist and duplicate 
evidence of record to include his SMRs, discharge summary and 
medical board findings.  

The veteran alleged that his foot condition worsened during 
service.  He maintained that the shoes he was issued 
aggravated his bilateral pes planus.  The veteran further 
referenced a September 1986 Medical Board Report which 
denoted that his bilateral pes planus was congenital and 
existed prior to service, but had been aggravated by service.  
This evidence, as well as the veteran's contentions, was 
previously considered in the November 1993 rating decision.  

The veteran submitted an undated letter from his podiatrist.  
The podiatrist indicated that he had been treating the 
veteran since June 2005 for "painful congenital pes planus 
which was aggrivated [sic] while serving in the Navy."  The 
veteran had complained of pain, numbness, and foot swelling.  
The podiatrist noted that the veteran would always have some 
problems with his feet, especially when standing or walking.  

The Board finds that the letter submitted by his podiatrist 
constitutes new and material evidence.  This piece of 
evidence is new as it was not before agency decision makers 
when deciding the original claim, and it is material because 
it speaks to unestablished facts necessary to substantiate 
the claim-it noted the veteran's condition was aggravated by 
service.  The credibility of this new and material evidence 
is presumed for purposes of reopening the claim.  Therefore, 
the veteran's previously denied claim of service connection 
for bilateral pes planus, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  


REMAND

The letter from the veteran's podiatrist constitutes new and 
material evidence, and as such, further evidentiary 
development is necessary.  

Upon enlistment, the veteran was noted to have moderate 
bilateral pes planus.  The veteran's SMRs reflect treatment 
for complaints of foot pain.  Upon service discharge, the 
veteran underwent a medical board evaluation.  The report 
issued by the medical board in September 1986 noted that the 
veteran's primary diagnosis was bilateral pes planus, 
congenital.  A further notation reflected that the condition 
existed prior to service and was noted to be aggravated by 
service.  The veteran was noted to have always had foot 
problems, but they had worsened during boot camp.  

In an October 1986 administrative message, the veteran was 
noted to be unfit for duty due to his congenital bilateral 
pes planus.  A further notation was made that this condition 
existed prior to service and was neither aggravated, nor 
ratable.  

As noted above, the veteran submitted an undated letter from 
his treating podiatrist stating that his bilateral pes planus 
was aggravated during service.  The podiatrist did not 
provide a rationale for his opinion, nor is there evidence 
that he reviewed the veteran's claims file before making that 
assertion.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for bilateral 
pes planus.  Thus, the claim must be remanded for a VA 
examination to be scheduled and an opinion to be rendered as 
to the likelihood that the veteran's currently diagnosed 
bilateral pes planus was aggravated by service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's bilateral pes planus.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's bilateral pes planus.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's current foot condition 
was worsened during service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


